Opinion by
Oliver, P. J.
In accordance with stipulation of counsel that certain items of the merchandise are similar in all material respects to the articles the subject of Rolls Razor, Inc. v. United States (6 Cust. Ct. 271, C. D. 480) and Abstract 51306 the claim at 20 percent under paragraph 1558 was sustained. Kumquats stipulated to be the same as those involved in United States v. Fung Chong Co. (34 C. C. P. A. 40, C. A. D. 342) were held properly dutiable at 1 cent per pound under paragraph 743 as oranges.